341 F.2d 922
Daniel L. BROADHEAD, Appellant,v.UNITED STATES of America, Appellee.
No. 21881.
United States Court of Appeals Fifth Circuit.
March 8, 1965.

Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Judge.
Daniel L. Broadhead, pro se.
William A. Kimbrough, Jr., Asst. U. S. Atty., Mobile, Ala., Vernol R. Jansen, Jr., U. S. Atty., Ralph O. Howard, Asst. U. S. Atty., for appellee.
Before WHITAKER,* Senior Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM:


1
The appellant entered a plea of guilty to an indictment charging Dyer act, 18 U.S.C.A. § 2312 violations. He seeks to be relieved from the penalty imposed by invoking 28 U.S.C.A. § 2255. The district court denied the motion. We find no merit in appellant's contentions and the judgment of the district court is


2
Affirmed.



Notes:


*
 Of the Court of Claims, sitting by designation